Exhibit 10.26
EXECUTIVE AGREEMENT
          This Executive Agreement (“Agreement”) between Oil States
International, Inc., a Delaware corporation (the “Company”), and CHARLES J.
MOSES (the “Executive”) is made and entered into effective as of March 4, 2010
(the “Effective Date”).
          WHEREAS, Executive is a key executive of the Company or a subsidiary;
and
          WHEREAS, the Company believes it to be in the best interests of its
stockholders to attract, retain and motivate key executives and ensure
continuity of management; and
          WHEREAS, it is in the best interest of the Company and its
stockholders if the key executives can approach material business development
decisions objectively and without concern for their personal situation; and
          WHEREAS, the Company recognizes that the possibility of a Change of
Control (as defined below) of the Company may result in the departure of key
executives to the detriment of the Company and its stockholders; and
          WHEREAS, the Board of Directors of the Company has authorized this
Agreement and certain similar agreements in order to retain and motivate key
management and to ensure continuity of key management;
          THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

1.   Term of Agreement

  A.   This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the third anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board of Directors of the Company shall give written notice to Executive that
the term shall cease to be so extended in which event the Agreement shall
terminate on the third anniversary of the date such notice is given.     B.  
Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.

 



--------------------------------------------------------------------------------



 



  C.   Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.

2.   Certain Definitions

  A.   “Cause” shall mean:

  (i)   Executive’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust as regards the Company or any subsidiary;    
(ii)   Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or any subsidiary that is materially
injurious to the Company or such subsidiary regardless of whether a criminal
conviction is obtained;     (iii)   Executive’s willful and continued failure to
devote substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time) which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs; or     (iv)   Executive’s unauthorized disclosure of
confidential information of the Company that is materially injurious to the
Company.

          For purposes of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Company.

  B.   “Change of Control” shall mean any of the following:

  (i)   any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, SCF III, L.P., SCF IV, L.P., or any affiliate of
SCF-III, L.P. or SCF-IV, L.P. or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding

2



--------------------------------------------------------------------------------



 



      securities shall be deemed to refer to the outstanding securities of such
parent entity;     (ii)   a change in the composition of the Board, as a result
of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (i) are directors of the
Company as of the Effective Date, or (ii) are elected, or nominated for
election, to the Board with the affirmative votes of at least two-thirds of the
Incumbent Directors at the time of such election or nomination, but Incumbent
Director shall not include an individual whose election or nomination occurs as
a result of either (1) an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
(2) an actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Company;     (iii)   the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;     (iv)   the stockholders of
the Company approve a plan of complete liquidation of the Company; or     (v)  
the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
subsidiary or subsidiaries of the Company.

  C.   “Date of Termination” shall mean the date the Notice of Termination is
given unless such termination is by Executive in which event the Date of
Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.     D.   “Good Reason” shall mean:

  (i)   a material reduction in Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;

3



--------------------------------------------------------------------------------



 



  (ii)   a material reduction of Executive’s compensation and benefits,
including, without limitation, annual base salary, annual bonus, and equity
incentive opportunities, from those in effect immediately prior to the Change of
Control;     (iii)   the Company fails to obtain a written agreement from any
successor or assigns of the Company to assume and perform this Agreement as
provided in Section 9 hereof; or     (iv)   the Company requires Executive,
without Executive’s consent, to be based at any office located more than 50
miles from the Company’s offices to which Executive was based immediately prior
to the Change of Control, except for travel reasonably required in the
performance of Executive’s duties.

      Notwithstanding the above however, Good Reason shall not exist with
respect to a matter unless Executive gives the Company written notice of such
matter within 30 days of the date Executive knows or should reasonably have
known of its occurrence. If Executive fails to give such notice timely,
Executive shall be deemed to have waived all rights Executive may have under
this Agreement with respect to such matter.     E.   “Notice of Termination”
shall mean a written notice delivered to the other party indicating the specific
termination provision in this Agreement relied upon for termination of
Executive’s employment and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.     F.   “Protected Period” shall
mean the 24-month period beginning on the effective date of a Change of Control.
    G.   “Target AICP” shall mean the targeted value of Executive’s annual
incentive compensation plan bonus for the year in which the Date of Termination
occurs or the fiscal year immediately preceding the Change of Control, whichever
is a greater amount.     H.   “Termination Base Salary” shall mean Executive’s
base salary at the rate in effect at the time the Notice of Termination is given
or, if a greater amount, Executive’s base salary at the rate in effect
immediately prior to the Change of Control.

3.   No Employment Agreement.       This Agreement shall be considered solely as
a “severance agreement” obligating the Company to pay Executive certain amounts
of compensation and to provide certain benefits in the event and only in the
event of Executive’s termination of employment for the specified reasons and at
the times specified herein. The parties agree that this Agreement shall not be
considered an employment agreement and that Executive is an “at will” employee
of the Company.

4



--------------------------------------------------------------------------------



 



4.   Regular Severance Benefits.       Subject to Section 13, if the Company
terminates Executive’s employment (i) other than for Cause and (ii) not during
the Protected Period, Executive shall receive the following compensation and
benefits from the Company:

  A.   Within 15 days of the Date of Termination the Company shall pay to
Executive in a lump sum, in cash, an amount equal to one times the sum of
Executive’s (i) Termination Base Salary and (ii) Target AICP.     B.  
Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, all restricted shares and restricted stock units of Executive shall
become 100% vested and all restrictions thereon shall lapse as of the Date of
Termination and the Company shall promptly deliver such shares to Executive.    
C.   For the 24-month period following the Date of Termination (the “Regular
Severance Period”), the Company shall continue to provide Executive and
Executive’s eligible family members, based on the cost sharing arrangement
between the Company and similarly situated active employees, with medical and
dental health benefits and disability coverage and benefits at least equal to
those which would have been provided to Executive if Executive’s employment had
not been terminated or, if more favorable to Executive, as in effect generally
at any time during such period. Notwithstanding the foregoing, if Executive
becomes eligible to receive medical, dental and disability benefits under
another employer’s plans during this Regular Severance Period, the Company’s
obligations under this Section 4C shall be reduced to the extent comparable
benefits are actually received by Executive during such period, and any such
benefits actually received by Executive shall be promptly reported by Executive
to the Company. In the event Executive is ineligible under the terms of the
Company’s health and other welfare benefit plans or programs to continue to be
so covered, the Company shall provide Executive with substantially equivalent
coverage through other sources or will provide Executive with a lump sum payment
in such amount that, after all taxes on that amount, shall be equal to the cost
to Executive of providing Executive such benefit coverage. The lump sum shall be
determined on a present value basis using the interest rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) on the Date of Termination.

Change of Control Severance Benefits

5.   Severance Benefits. Subject to Section 13, if either (a) Executive
terminates his employment during the Protected Period for a Good Reason event or
(b) the Company terminates Executive’s employment during the Protected Period
other than for Cause, Executive shall receive the following compensation and
benefits from the Company:

5



--------------------------------------------------------------------------------



 



  A.   Within 15 days of the Date of Termination the Company shall pay to
Executive in a lump sum, in cash, an amount equal to two times the sum of
Executive’s (i) Termination Base Salary and (ii) Target AICP.     B.  
Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, (i) all restricted shares and restricted stock units of Executive
shall become 100% vested and all restrictions thereon shall lapse as of the Date
of Termination and the Company shall promptly deliver such shares to Executive
and (ii) each then outstanding stock option of Executive shall become 100%
exercisable and, excluding any incentive stock option granted prior to the
Effective Date, shall remain exercisable for the remainder of such option’s
term.     C.   Executive shall be fully vested in Executive’s accrued benefits
under all qualified pension, nonqualified pension, profit sharing, 401(k),
deferred compensation and supplemental plans maintained by the Company for
Executive’s benefit, except to that the extent the acceleration of vesting of
such benefits would violate any applicable law or require the Company to
accelerate the vesting of the accrued benefits of all participants in such plan
or plans, in which event the Company shall pay Executive a lump sum amount, in
cash, within 15 days following the Date of Termination, equal to the present
value of such unvested accrued benefits that cannot become vested under the plan
for the reasons provided above.     D.   For the 36-month period following the
Date of Termination (the “COC Severance Period”), the Company shall continue to
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement between Executive and the Company on the Date of
Termination, with medical and dental health benefits and disability coverage and
benefits at least equal to those which would have been provided to Executive if
Executive’s employment had not been terminated or, if more favorable to
Executive, as in effect generally at any time during such period.
Notwithstanding the foregoing, if Executive becomes eligible to receive medical,
dental and disability benefits under another employer’s plans during this COC
Severance Period, the Company’s obligations under this Section 5D shall be
reduced to the extent comparable benefits are actually received by Executive
during such period, and any such benefits actually received by Executive shall
be promptly reported by Executive to the Company. In the event Executive is
ineligible under the terms of the Company’s health and other welfare benefit
plans or programs to continue to be so covered, the Company shall provide
Executive with substantially equivalent coverage through other sources or will
provide Executive with a lump sum payment in such amount that, after all taxes
on that amount, shall be equal to the cost to Executive of providing Executive
such benefit coverage. The lump sum shall be determined on a present value basis
using the interest rate provided in Section 1274(b)(2)(B) of the Code on the
Date of Termination.     E.   Throughout the term of the COC Severance Period or
until Executive accepts other employment, including as an independent
contractor, with a new employer, whichever occurs first, Executive shall be
entitled to receive outplacement

6



--------------------------------------------------------------------------------



 



      services, payable by the Company, with an aggregate cost not to exceed 15%
of Executive’s Termination Base Salary, with an executive outplacement service
firm reasonably acceptable to the Company and Executive.

6.   Accelerated Vesting of Options Upon a Change of Control.      
Notwithstanding any provisions of any Company stock option plan or option
agreement to the contrary, upon a Change of Control all outstanding unvested
stock options, if any, granted to Executive under any Company stock option plan
(or options substituted therefor covering the stock of a successor corporation)
shall be fully vested and exercisable as to all shares of stock covered thereby
effective as of the date of the Change of Control.   7.   Mitigation.      
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Section 4C and Section 5D, shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned or
benefit received by Executive as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amount claimed to
be owed by Executive to the Company or otherwise, except that any severance
payments or benefits that Executive is entitled to receive pursuant to a Company
severance plan or program for employees in general shall reduce the amount of
payments and benefits otherwise payable or to be provided under this Agreement.
  8.   Successor Agreement.       The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place. Failure of the successor to so assume shall constitute a breach of this
Agreement and entitle Executive to the benefits hereunder as if triggered by a
termination by the Company other than for Cause.   9.   Indemnity.       In any
situation where under applicable law the Company has the power to indemnify,
advance expenses to and defend Executive in respect of any judgements, fines,
settlements, loss, cost or expense (including attorneys fees) of any nature
related to or arising out of Executive’s activities as an agent, employee,
officer or director of the Company or in any other capacity on behalf of or at
the request of the Company, then the Company shall promptly on written request,
indemnify Executive, advance expenses (including attorney’s fees) to Executive
and defend Executive to the fullest extent permitted by applicable law,
including but not limited to making such findings and determinations and taking
any and all such actions as the Company may, under applicable law, be permitted
to have the discretion to take so as to effectuate such indemnification,

7



--------------------------------------------------------------------------------



 



    advancement or defense. Such agreement by the Company shall not be deemed to
impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.   10.   Notice.       For the
purpose of this Agreement, notices and all other communications provided for in
this Agreement shall be in writing and delivered by United States certified or
registered mail (return receipt requested, postage prepaid) or by courier
guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.

         
 
  Company:   Executive:  
 
  Oil States International, Inc.   Charles J. Moses
 
  333 Clay Street, Suite 4620   1605 Valleywood Trail
 
  Houston, Texas 77002   Mansfield, Texas 76063
 
  Attn: Chairman of the Board    

11.   Arbitration.       The parties agree to resolve any claim or controversy
arising out of or relating to this Agreement, including but not limited to the
termination of employment of Executive, by binding arbitration under the Federal
Arbitration Act before one arbitrator in Houston, Texas, administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The fees and expenses of the arbitrator shall be
borne solely by the non-prevailing party or, in the event there is no clear
prevailing party, as the arbitrator deems appropriate. Except as provided above,
each party shall pay its own costs and expenses (including, without limitation,
attorneys’ fees) relating to any mediation/arbitration proceeding conducted
under this Section 12.   12.   Waiver and Release.       As a condition to the
receipt of any payment or benefit under this Agreement, Executive must first
execute and deliver to the Company a binding general release, as prepared by the
Company, that releases the Company, its officers, directors, employees, agents,
subsidiaries and affiliates from any and all claims and from any and all causes
of action of any kind or character that Executive may have arising out of
Executive’s employment with the Company or the termination of such employment,
but excluding (i) any claims and causes of action that Executive may have
arising under or based upon this Agreement, and (ii) any vested rights Executive
may have under any employee benefit plan or deferred compensation plan or
program of the Company.

8



--------------------------------------------------------------------------------



 



13.   Employment with Affiliates.       Employment with the Company for purposes
of this Agreement includes employment with any entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of all outstanding equity interests, and employment with any entity
which has a direct or indirect interest of 50% or more of the total combined
voting power of all outstanding equity interests of the Company. For purposes of
this Agreement, “Good Reason” shall be construed to refer to Executive’s
positions, duties, and responsibilities in the position or positions in which
Executive serves immediately before the Change of Control, but shall not include
titles or positions with subsidiaries and affiliates of the Company that are
held primarily for administrative convenience.   14.   Governing Law.

  (a)   THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.    
(b)   EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.

15.   Entire Agreement.       This Agreement is an integration of the parties’
agreement and no agreement or representatives, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement hereby
expressly terminates, rescinds and replaces in full any prior agreement (written
or oral) between the parties relating to the subject matter hereof, including,
without limitation.       The Company shall withhold from all payments and
benefits provided under this Agreement all taxes required to be withheld by
applicable law.   16.   Beneficiary.       In the event Executive dies before
receiving the lump sum severance payment to which Executive was entitled
hereunder, Executive’s spouse or, if there is no spouse, the beneficiary
designated by Executive under the Company-sponsored group term life insurance
plan, shall receive such payment.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

          OIL STATES INTERNATIONAL, INC.    
 
       
By:
Name:
  /s/ Cindy B. Taylor
 
CINDY B. TAYLOR    
Title:
  President and Chief Executive Officer    
 
        EXECUTIVE:    
 
             /s/ Charles J. Moses           CHARLES J. MOSES    

10